Citation Nr: 1202516	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for residuals of a right elbow injury, status post nerve transposition (right elbow disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2000 to 
June 2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for a right elbow disability, and assigned an initial 10 percent rating.  The Veteran appealed the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  

The Board notes that the Veteran is a participant of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Indianapolis, Indiana.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran has not alleged unemployability due to her service-connected right elbow disability, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  For the entire initial rating period, the service-connected right elbow disability did not manifest right elbow flexion limited to 90 degrees or right elbow extension limited to 75 degrees.

2.  For the entire initial rating period, the service-connected right elbow disability did not manifest moderate incomplete paralysis of the ulnar nerve.  

3.  For the entire initial rating period, the Veteran had a 12.5 cm by 3 mm scar on her right elbow that was painful on examination, but did not cause any functional loss or cover an area of at least 12 square inches.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a higher initial disability rating in excess of 10 percent for right elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a Diagnostic Codes 5206, 5207, 5208, 4.124a Diagnostic Code 8516 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a separate 10 percent rating for a right elbow scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning the appeal for a higher initial rating for right elbow disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right elbow disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, post-service VA and private treatment records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of a higher initial rating for right elbow disability.  VA provided the Veteran with examinations in April 2005 and April 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA and private treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Initial Disability Rating for Right Elbow Disability 

The Veteran is in receipt of a 10 percent rating for service-connected right elbow disability for the entire initial rating period under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5207.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, forearm ratings are applicable.  38 C.F.R. § 4.69 (2011).

Under DC 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 
20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 
20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a.

Diagnostic code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  Flexion of the elbow to 145 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I (2011).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Regarding painful motion due to arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected right elbow disability for any period.  For the entire initial rating period, the Veteran's service-connected right elbow disability did not manifest right forearm flexion limited to 90 degrees, right arm extension limited to 75 degrees, or moderate incomplete paralysis of the ulnar nerve.  

The April 2005 VA general examination reflects that the Veteran injured her right elbow during service while pulling a flak vest from her locker.  The VA examiner reported a healed 12 cm scar over the right epicondyle area.  The VA examiner diagnosed right elbow injury status post nerve transposition.  

A range of motion summary in April 2005 indicated that the Veteran's right elbow flexion was 0 to 130 degrees.  Right forearm pronation was 0 to 70 degrees.  Right forearm supination was 0 to 65 degrees.  Right elbow extension was 0 to 20 degrees.

The April 2008 VA joints examination reflects that the Veteran suffered functional limitations of having to use her left hand more and that she could not drive a car with a manual transmission.  The Veteran reported right elbow pain once per week, lasting around 30 minutes.  The VA examiner reported no periods of flare-ups and no other symptoms related to the right elbow joint.  The Veteran also reported a constant feeling of numbness near the right elbow scar and tingling pain in the right forearm.  The VA examiner reported a 12.5 cm by 3mm scar on the right elbow that was light, flat, non-tender, and caused no functional loss.  The VA examiner also reported tenderness of the right elbow at the medical epicondyle area.  The VA examiner diagnosed residuals of right elbow injury, status post nerve transposition with scar and sensory peripheral neuropathy in the area of the scar near the right elbow from nerve transposition.  

A range of motion summary in April 2008 indicated that the Veteran's right elbow flexion was 0 to 145 degrees, without pain.  Right forearm pronation was 0 to 80 degrees, without pain.  Right forearm supination was 0 to 85 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

During the October 2011 Board personal hearing, the Veteran reported loss of feeling in her right elbow and two outside fingers.  The Veteran also testified that her right elbow extension was limited to about 25 degrees and that she has trouble gripping things.

The medical and lay evidence of record does not support a higher initial evaluation in excess of 10 percent for the Veteran's service-connected right elbow disability for any period, under the provisions of DC 5206 or DC 5207.  Range of motion of the right elbow at worst, was flexion to 130 degrees, and extension was to 20 degrees, and without pain.  Accordingly, as right elbow flexion was not limited to 90 degrees or less, and extension was not limited to 75 degrees or more, a higher initial evaluation in excess of 10 percent for the right elbow disability under DCs 5206 or 5207 is not warranted for any period.

Other diagnostic codes pertaining to the elbow have also been considered to evaluate whether a higher evaluation is warranted under an alternate diagnostic code.  The record does not show evidence of nonunion or impairment of the right arm ulna or radius, or other impairment of the right upper extremity not already considered in this decision.  Accordingly, these alternate diagnostic codes are not for application.  See 38 C.F.R. § 4.71a DCs 5208, 5209, 5210, 5211, 5212, 5213.  As there is no evidence of immobility in the Veteran's right elbow, a higher initial evaluation is not warranted under DC 5205.

The Board has also considered DC 8516.  Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), 
DC 8516 (complete or incomplete paralysis), DC 8616 (neuritis) and DC 8717 (neuralgia).  The rating criteria for all these DCs are as follows.  A rating of 
10 percent is awarded for mild incomplete paralysis of the major extremity.  A rating of 20 percent is awarded for moderate incomplete paralysis of the major extremity. A rating of 30 percent is awarded for severe incomplete paralysis of the major extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).

A note to the rating schedule states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild" or at most the "moderate" degree.

In the April 2008 VA joints examination, the Veteran reported tingling pain and numbness in the right forearm.  The VA examiner diagnosed sensory peripheral neuropathy in the area of the scar near the right elbow from nerve transposition.  The VA examiner reported right arm grip and strength were all normal (5/5) and reported normal sensation to light touch on the right arm.  The VA examiner also reported no muscle wasting or atrophy of the right arm and normal coordination of the right arm.  The VA examiner opined that there was no objective weakness related to the peripheral neuropathy.  

In the June 2010 VA examination, the VA examiner reported no joint was affected by an arm peripheral nerve condition.  The Veteran reported numbness in the left upper extremity, but not in the right.  The VA examiner reported sensation intact to light touch on hands and arms.  The VA examiner also reported grip was normal (5/5) bilaterally and that arm strength with elbow flexion was normal (5/5) bilaterally.  The record does not show evidence of moderate incomplete paralysis of the right ulnar nerve, or other impairment of the right upper extremity not already considered in this decision.  Accordingly, this alternate diagnostic code is not for application.  See 38 C.F.R. § 4.124a DC 8516.  

The Board has also considered whether a higher disability rating is warranted based on additional functional loss or limitation of motion due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function, such as not having to use her left hand more and not being able to drive a car with a manual transmisison, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the April 2008 VA examination report reflects repetitive motion did not show additional limitation of motion due to pain and no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

For these reasons, the Board finds the criteria for a rating in excess of 10 percent for right elbow disability have not been met or more nearly approximated for any period of initial rating claim.  Because the weight of the evidence shows that the Veteran's service-connected right elbow disability did not manifest right elbow flexion limited to 90 degrees, right elbow extension limited to 75 degrees, or moderate incomplete paralysis of the ulnar nerve at any time during the initial rating period, an initial rating in excess of 10 percent is not warranted for any period.  
38 C.F.R. § 4.71a DCs 5206, 5207.  For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for right elbow disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Separate Rating for Right Elbow Scar

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period on appeal, an evaluation of 10 percent for painful right elbow scar is warranted under DC 7804.  38 C.F.R. § 4.118.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim.

DC 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2006).  The next criteria, that of DC 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, DC 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4.

In the April 2005 VA examination, the VA examiner reported a 12 cm surgical scar over the right medial epicondyle area that was well healed.  In the April 2008 VA examination, the VA examiner reported a 12.5 cm by 3 mm scar on the Veteran's right elbow that was non-tender.  However, the VA examiner did report that there was tenderness of the right elbow at the medical epicondyle area.  The VA examiner also reported the scar did not cause any functional loss and reported no ulcerations or skin breakdowns over the scar.  During the October 2011 Board personal hearing, the Veteran testified that her right elbow scar was painful and that she does not have feeling in the area around the scar.

In this case, the evidence shows one superficial scar, painful on examination, on the Veteran's right elbow.  A 10 percent rating is the maximum rating under DC 7804 for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  The Board then turns to other possibly applicable diagnostic codes relating to the Veteran's scars.  The Veteran's scars are on her right elbow and not on the head, face, or neck, so DC 7800 is not applicable.  To receive an initial disability rating in excess of 
10 percent for scars on the right elbow, under DC 7801, the scars must be deep or cause limitation of motion and cover an area of at least 12 square inches or greater.  In this case, the right elbow scar covers an area of 12.5 cm by 3 mm, which is less than 12 square inches, so a higher rating is not possible under DC 7801.  An initial rating in excess of 10 percent is not warranted in this case under DC 7802 because 10 percent is the maximum schedular rating provided under DC 7802 for superficial scars that do not cause limitation of motion.  The Veteran's scar has not been shown by the evidence to be unstable, that is a scar that for any reason, where there is frequent loss of covering of skin over the scar, so DC 7803 is not applicable.  

The Board also finds that the scars themselves do not cause any other disabling effects to warrant a separate rating, as indicated under DC 7805.  As such, the Veteran is not entitled to an initial disability rating in excess of 10 percent for scars on the right elbow for any period of initial rating claim.  38 C.F.R. § 4.118. 

Resolving reasonable doubt in favor of the Veteran, the service-connected right elbow scar has been rated as 10 percent disabling under the provisions of DC 7804 for a superficial scar that is painful on examination.  For the entire period of initial rating claim, the Veteran had a 12.5 cm by 3 mm scar on her right elbow that was painful on examination, but did not cause limitation of motion or cover an area of at least 12 square inches.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right elbow disability is contemplated by the rating schedule.  The Veteran's right elbow range of motion has been consistently and objectively found to be full and no degenerative changes have been found upon x-ray study.  This corresponds directly to the schedular criteria for the noncompensable evaluation for limitation of forearm flexion and extension (DCs 5206 and 5207), which also incorporates various orthopedic factors that limit motion or function of the elbow.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The subjective complaints of intermittent pain and locking episodes reported by the Veteran are contemplated by the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the right elbow disability, and no referral for an extraschedular rating is required.

The Board finds that the symptomatology and impairment caused by the Veteran's right elbow scar were contemplated by the disability rating schedule.  The scar on the right elbow was painful on examination and warranted a separate schedular disability rating of 10 percent.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the Veteran's right elbow scar, and no referral for an extraschedular rating is required.


ORDER

A higher initial rating in excess of 10 percent for service-connected right elbow disability is denied.  

A separate 10 percent rating for a right elbow scar is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


